Citation Nr: 0802661	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the left shoulder with 
degenerative joint disorder, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the left knee with 
degenerative joint disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1949 to 
September 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   The 
veteran testified before a Board hearing at the RO in May 
2005.  The Board previously remanded this case in a July 2005 
decision. 

By rating decision in October 2006, the RO increased the left 
shoulder disability rating to 20 percent, effective the date 
of claim, October 8, 2002.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 

In the July 2005 Board decision, based on the veteran's 
hearing testimony, the Board referred to the RO for 
clarification and any necessary action the possible new 
claims of bilateral hip disability, right knee disability, 
and left lower extremity, including as secondary to his 
service-connected left knee, and nerve disability.  It is 
unclear from the record whether any action has been taken on 
these matters.  Thus, these matters are again referred to the 
RO for clarification and any necessary action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of shell 
fragment wound of the left shoulder with degenerative joint 
disorder are manifested by complaints of pain, arthritis and 
some limited range of motion, but without limitation of 
motion to 25 degrees from side; there is no medical evidence 
of ankylosis.

2.  The veteran's service-connected residuals of shell 
fragment wound of the left knee with degenerative joint 
disorder are manifested by complaints of pain, arthritis and 
some limited range of motion, but without ankylosis, 
recurrent subluxation or lateral instability, frequent 
episodes of "locking," effusion into the joint, or malunion 
of the tibia and fibula; there is no additional functional 
loss so as to limit flexion to 30 degrees or less or limit 
extension to 15 degrees or more.   
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for residuals of shell 
fragment wound of the left shoulder with degenerative joint 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Coded 5010, 5201 (2007).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for residuals of shell 
fragment wound of the left knee with degenerative joint 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2004 and August 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, service connection 
was granted for the disabilities on appeal in a December 2003 
rating decision.  The veteran appealed the ratings assigned 
and in December 2004, the RO issued a VCAA letter.  Upon 
remand, another VCAA letter was issued in August 2005.  The 
VCAA letters notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the underlying service connection 
claim, the initial December 2004 notice was provided prior to 
certification of the veteran's claim to the Board and both 
notices were provided prior to readjudication of the issues 
by the RO in an October 2006 supplemental statement of the 
case.  Thus, any deficiency in the timing of these notices 
was remedied by readjudication of the issues on appeal in 
this supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in November 2002, 
August 2003 and August 2006 with respect to the veteran's 
left shoulder and left knee disabilities.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The evaluation of the same disability under various 
diagnoses, a practice known as pyramiding, is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet.App. 259, 261 
(1994).

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Left Shoulder

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of shell fragment 
wound of the left shoulder with degenerative joint disorder 
warrants a higher disability rating.  The veteran's service-
connected left shoulder disability has been rated by the RO 
under the provisions of Diagnostic Codes 5010 and 5201.  
Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  Under this 
Diagnostic Code, for the minor arm, a 20 percent rating is 
warranted when motion is limited at shoulder level and midway 
between side and shoulder level; and a 30 percent rating is 
warranted for the minor arm when motion is limited to 25 
degrees from side.  Normal forward flexion and abduction of 
the shoulder are from 0 degrees to 180 degrees with 90 
degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.  
As noted below, the medical evidence record reflects that the 
veteran is right handed.  Thus the veteran's left shoulder is 
his non-dominant or "minor" arm.

The veteran was afforded a VA examination in November 2002.  
However, no medical records were available at the 
examination.  The veteran claimed that he only had partial 
movement of his shoulder and it hurt him worse with changes 
in the weather.  On examination, the veteran had forward 
elevation and flexion from zero to 120 degrees, abduction 
from zero to 90 degrees, and internal and external rotation 
of 90 degrees.  The veteran was extremely tender over the 
superior portion of the shoulder and the area of the 
supraspinatus tendon.  The examiner noted that a 
contemporaneous x-ray showed evidence of degenerative joint 
disease with retained foreign body.  The diagnosis was post 
status shell fragment wound, left upper arm with 
nondisfiguring, nontender scar with degenerative joint 
disease and limited motion, left shoulder.  The 
contemporaneous x-ray report showed no acute bony process; 
degenerative changes; degenerative changes of the AC joint; 
radiopaque foreign body; and soft tissue negative.  

Another VA examination was done in August 2003 with the same 
examiner.  At this examination, the veteran's medical records 
were reviewed.  The veteran indicated that he experienced 
left shoulder pain most of the time.  The veteran provided 
that he did not have flare-ups, but a continuous type pain.  
The examiner noted that the veteran was right handed.  On 
physical examination, there was no tissue loss, adhesions, 
tendon damage, bone, joint or nerve damage.  Muscle strength 
was approximately 3/5 on the left as oppose to the right.  
However, there was no muscle herniation or loss of muscle 
function.  Range of motion using a goniometer was forward 
elevation and flexion from zero to 120 degrees, abduction 
from zero to 90 degrees, internal rotation of 90 degrees and 
external rotation of 10 degrees.  The veteran was tender over 
the superior portion of the shoulder in the area of the 
supraspinatus tendon.  The examiner found no additional 
limitation caused by weakness or lack of endurance during 
repetitive motion.  The diagnoses were post status shell 
fragment wound, left triceps and left latissimus dorsi muscle 
with degenerative joint disease/ retained foreign body and 
limited motion and post status shell fragment would, left 
shoulder with degenerative joint disease with retained 
foreign body, limited motion and pain.      

VA treatment records have been associated with the claims 
file and reviewed.  Essentially, these records showed 
continuing findings of left shoulder arthritis as well as 
tenderness and painful motion.  

Private treatment records from Caromont Health, Carolina 
Orthopaedic and HealthSouth have also been associated with 
the claims file.  In sum, these records showed continue 
treatment for and complaints of left shoulder pain, including 
painful motion, along with findings of arthritis.  
Significantly, a March 2003 private treatment record showed 
active range of motion of the shoulder as 150 degrees 
flexion, 130 degrees abduction, 46 degrees external rotation 
and 60 degrees internal rotation.  However, a separate March 
2003 treatment records also showed flexion to 150 degrees, 
but abduction to just 70 degrees.  The examiner noted no real 
instability of the shoulder.  Although unclear, a follow up 
treatment record appeared to show active range of motion of 
120 degrees flexion, 60 degrees abduction, zero degrees 
external rotation and 40 degrees internal rotation.  However, 
another April 2003 treatment record showed the same range of 
motion findings as in March.  Yet another April 2003 
treatment record showed 100 degrees flexion, but his active 
abduction with scapula blocked was about 70 degrees although 
the veteran could get near 90 degrees with scapulothoracic 
motion.  Internal/external rotation was limited from 60 to 70 
degrees.  A private August 2006 x-ray showed moderate to 
severe acromioclavicular joint arthrosis; mild glenohumeral 
degenerative hypertrophic change with some cystic changes 
suggested in the superior and inferior glenoid; negative for 
fracture or dislocation; and metallic fragments projected 
over the scapula and within the soft tissues of the proximal 
upper arm.

At the May 2005 hearing, the veteran indicated that he 
suffered from swelling and pain in his shoulder.  He stated 
that he did not have full range of motion and described that 
at one point he could not lift his arm above his waist.  

On remand, the veteran was afforded another VA examination in 
August 2006.  The claims file was reviewed.  The examiner 
noted that the veteran was right hand dominant.  The veteran 
complained of left shoulder pain at the lateral and posterior 
aspect of the left shoulder.  The veteran experienced 
stiffness and an occasional locking sensation, but no 
swelling, erythematous change or giving away.  The veteran 
indicated that he had flare-up left shoulder pain on raising 
the left arm over the shoulder.  Picking up something and 
lifting something also aggravated left shoulder pain.  The 
veteran reported no episodes of dislocation or history of 
inflammatory arthritis.  Range of motion of the left 
shoulder, active and passive, was as follows: forward flexion 
zero to 135 degrees, abduction was zero to 90 degrees, 
external rotation was zero to 70 degrees with normal to 90 
degrees, and internal rotation was to 90 degrees with some 
pain.  The examiner noted that the veteran was limited due to 
pain.  Physical examination revealed tenderness at the 
lateral and posterior aspect of the shoulder; however, there 
was no effusion, erythematous change or muscle atrophy.  The 
veteran did have shoulder pain on motion.  The veteran's left 
shoulder motion was limited by pain and some muscle spasm 
with pain being the major factor.  On repetitive motion, 
there was no evidence of fatigue, incoordination, lack of 
endurance or additional loss of motion by pain.  Occasional 
crepitation of the left shoulder was noted.  Anterior and 
posterior apprehension test were all negative, indicating no 
instability condition.  Additional loss due to flare-ups, 
weakness, fatigue or incoordination could not be determined 
without resorting to mere speculation.  The diagnosis was 
status post shell fragment wound of the left shoulder, 
degenerative joint disease of the left shoulder and 
degenerative joint disease of the AC joint of the left 
shoulder, retained metallic foreign body of the left shoulder 
area by x-ray, with residual pain and limitation of motion, 
no instability at this exam.  

After a thorough review of the medical evidence of record, 
the Board must conclude that there is no competent medical 
evidence to suggest that the veteran's range of motion of the 
left shoulder is limited to 25 degrees from the side to 
warrant a higher disability rating.  The Board recognizes 
that some private treatment records showed that the veteran 
was only able to abduct to 60 or 70 degrees.  However, even 
though the range of motion findings were less than 90 
degrees, the degree of limitation still more nearly 
approximates the 20 percent rating criteria where range of 
motion is limited to shoulder level rather than the 30 
percent criteria where motion is limited to 25 degrees from 
the side.  Moreover, the most recent VA examination in August 
2006 showed left shoulder abduction to 90 degrees, which is 
shoulder level, even considering loss of motion on pain.  
Thus, based on the medical evidence of record, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5201. 

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the veteran has 
ankylosis of his left shoulder.  Further, the veteran cannot 
receive a higher disability rating under Diagnostic Code 5203 
because it provides for a maximum schedular rating of 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 
5203.  

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain is already contemplated in the current 
20 percent rating.  Importantly, the August 2006 VA examiner 
indicated that additional loss of motion due to flare-ups, 
weakness, fatigue or incoordination could not be determined 
without resorting to mere speculation.  The Board notes that 
medical opinions, which are speculative, cannot be used to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996).   

Given that the veteran suffered shell fragment wounds to the 
shoulder, the Board has considered the rating criteria for 
muscle injuries to the shoulder girdle and arm under 
Diagnostic Codes 5301 to 5306 set forth in 38 C.F.R. § 4.73.  
However, there is no competent medical evidence of record 
showing any compensable residuals of muscle injury to the 
shoulder.  The veteran's complaints of pain and the 
demonstrated limitation of motion are contemplated by the 
existing 20 percent rating.  

The Board recognizes the veteran's combat service and the 
injuries that he suffered.  However, a preponderance of the 
medical evidence is against a rating in excess of 20 percent 
for the veteran's service-connected residuals of shell 
fragment wound of the left shoulder with degenerative joint 
disorder.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Left Knee

The present appeal also involves the veteran's claim that the 
severity of his service-connected residuals of shell fragment 
wound of the left knee with degenerative joint disorder 
warrants a higher disability rating.  Diagnostic Codes 5256 
to 5263 are applicable to knee and leg disabilities.  A 30 
percent disability rating is warranted under Diagnostic Code 
5256 when there is ankylosis of the knee with favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability of the knee, and a 20 percent rating is 
warranted when there is moderate recurrent subluxation or 
lateral instability of the knee.  Under Diagnostic Code 5258, 
a 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  (Under the limitation of 
motion codes, higher evaluations are available for greater 
limitation of motion.)  A 20 percent disability rating is 
available under Diagnostic Code 5262 when there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

At the November 2002 VA examination, the veteran stated that 
his left knee bothered him, and hurt worse with changes in 
the weather.  On physical examination, the veteran had 
obvious degenerative joint disease deformities.  The 
veteran's range of motion was zero degrees extension to 135 
degrees flexion.   All ligaments were intact.  The veteran 
had bilateral joint pain on stress testing.  He could stand 
on his toes and heels as well as squat.  The examiner noted 
that an x-ray showed evidence of retained foreign body and 
degenerative joint disease.   The diagnosis was shell 
fragment wound, left knee with nontender, nondisfiguring 
scars of left lateral knee with degenerative joint disease.  
The November 2002 contemporaneous x-ray showed that mild 
degenerative changes were noted with mild joint space 
narrowing of all compartments; calcium of the lateral and 
medial meniscus was present; radiopaque foreign bodies were 
noted; and no acute bony process identified.  The x-ray 
questioned whether or not the veteran may have small joint 
effusion.    

The August 2003 VA examination showed that the veteran 
reported that he had left knee pain most of the time.  As 
with the left shoulder, the veteran did not actually have 
flare-ups, but rather a continuous type pain.  On physical 
examination, the examiner noted two round 1x1 cm scars on the 
lateral aspect of the knee, but indicated that it actually 
did not involve any muscle, but was primarily directly 
lateral to the bursa and the retinaculum of the knee.  Muscle 
strength of the left knee was 4/5 as opposed to 5/5 on the 
right.  There was no muscle herniation or loss of muscle 
function.  Upon measurement with a goniometer, the veteran 
had full extension at zero degrees to 135 degrees flexion.  
All ligaments were intact.  The veteran had bilateral joint 
line pain on stress testing.  The veteran could stand on his 
toes and heels as well as squat.  There was no additional 
limitation caused by weakness or lack of endurance during 
repetitive motion.  The diagnosis was shell fragment wound, 
left knee with degenerative joint disease and limited motions 
and retained foreign body.  

Again, VA treatment records showed continuing findings of 
left knee arthritis as well as tenderness and painful motion.  
Significantly, November 2003 and April 2005 treatment records 
showed that the veteran had left knee crepitus, but good 
range of movements and no swelling.  

Further, private treatment records also showed continue 
treatment for and complaints of left knee pain, including 
painful motion, along with findings of arthritis.  
Significantly, an April 2005 private treatment record showed 
some degrees of varus of the left knee, but there was no 
effusion, warmth or redness.  The veteran was tender at the 
jointline slightly more medial than lateral.  Crepitus was 
present at the patella and range of motion was five degrees 
extension to 130 degrees flexion.  A May 2005 record noted 
range of motion from five degrees extension to 110 degrees 
flexion.  Again, there was pain in the medial aspect of the 
knee and crepitus of the patellae, but no swelling, warmth or 
redness.  An August 2006 x-ray of the left knee showed medial 
compartment chondrocalcinosis; faint lateral compartment 
chondrocalcinosis suggested; small metallic fragment 
projected just lateral to the lateral femoral condyle just 
above the level of the articular surface; minimal tibial 
spine hypertrophic change and medial compartment joint space 
narrowing.  The x-ray was negative for acute fracture, 
dislocation or significant joint effusion, but early vascular 
calcification was noted.  

At the May 2005 hearing, the veteran testified that he 
suffered from constant knee pain as well swelling.  He also 
described an incident where his knee locked up and he fell 
down.  

The August 2006 VA examination showed that the veteran 
reported left knee pain at the lateral aspect of the left 
knee.  He also reported stiffness, an occasional locking 
sensation and occasional sudden pain in the early mornings.  
The veteran attributed the occasional sudden pain to foreign 
body irritation.  The veteran stated that he had flare-ups of 
pain on weather changes.  He also indicated that squatting, 
going on stairs and prolonged walking aggravated his knee 
pain.  The veteran was able to walk without the need of an 
assistive device.  He did not use a cane or knee brace.  He 
has had no surgery, episodes of dislocation, or history of 
inflammatory arthritis.  He also had no complaints of giving 
way condition.  The veteran walked slowly into the examining 
room, but no apparent limp was noted.  He was able to take 
off his shoes and socks himself.  On physical examination, 
range of motion was zero degrees extension with some pain at 
zero degrees and 105 degrees flexion, with pain.  Examination 
of the left knee revealed tenderness at the lateral aspect of 
the left knee; however, no effusion, erythematous change, 
muscle spasm, muscle atrophy or instability was found.  
Anterior and posterior drawer tests were negative, which 
showed no anterior or posterior instability condition.  
McMurray's test was negative indicating no meniscus tear.  
Abduction and adduction stress tests were all negative, 
indicating no medial or lateral collateral ligament tear and 
in turn, no medial or lateral instability condition.   
Further, there was no evidence of subluxation.  The left knee 
bone was prominent, secondary to degenerative change of the 
left knee.  The examiner noted that the veteran's left knee 
motion was limited by pain.  Upon repetition, there was no 
evidence of fatigue, incoordination, lack of endurance or 
additional loss of motion.  The examiner noted that 
additional loss of function due to weakness, incoordination 
or fatigue could not be determined without resorting to mere 
speculation.  The diagnosis was status post shell fragment 
wound of the left knee area, degenerative joint disease of 
the left knee, retained metallic foreign body at the left 
knee area by x-ray, with residual pain and limitation of 
motion, no evidence of instability or subluxation at this 
exam.     

The veteran also submitted a statement in December 2006, 
which provided that at the August 2006 VA examination, when 
the examiner pulled his left leg back, he had such severe 
pain that his daughter heard him scream outside the door.  He 
also indicated that sometimes he had to use crutches at home 
so that he would not fall and injure himself.   He further 
stated that he was in constant pain and it interfered with 
his ability to sleep.  

The Board now turns to rating the veteran's service-connected 
residuals of shell fragment wound of the left knee with 
degenerative joint disorder under Diagnostic Codes 5256 to 
6263.  Again, Diagnostic Codes 5259 and 5263, which do not 
provide for disability ratings in excess of 10 percent, are 
not applicable to this analysis.  In turning to the 
Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence of record has not 
found any ankylosis of the left knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's left knee disability.  The medical evidence of 
record revealed no evidence of recurrent subluxation or 
lateral instability.  The Board recognizes that the veteran 
indicated that he had to use crutches to keep himself from 
falling in his December 2006 statement.  However, none of the 
VA examinations have found instability.  Significantly, the 
most recent VA examination described performing Anterior and 
Posterior drawer tests, McMurray's test and Abduction and 
Adduction stress tests, which were all negative, signifying 
no instability of the ligaments.   Further, the private 
medical records are silent with respect to findings of 
instability.  Thus, the Board finds that a separate rating 
under Diagnostic Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  In his 
hearing testimony, the veteran complained of swelling and 
locking.  However, there is no competent medical evidence 
showing that the veteran has frequent episodes of locking.  
Moreover, none of the VA examinations or any other treatment 
reports have found any evidence of effusion into the joint.  
The Board recognizes that the November 2002 x-ray questioned 
whether joint effusion was present.  However, this was not a 
clear finding of joint effusion and the August 2006 private 
x-ray clearly stated that there was no significant joint 
effusion.  

The Board acknowledges that the veteran has arthritis.  Thus, 
his knee disabilities could be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  Even considering additional 
functional loss due to pain, there is no evidence that 
flexion is limited to 30 degrees or extension is limited to 
15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The most limited range 
of motion documented is 5 degrees extension in the May 2005 
private treatment record and 105 degrees flexion in the 
August 2006 VA examination report.  The Board recognizes that 
in this instance, there is documentation that the veteran had 
both limitation of flexion and extension of the left knee, 
but the Board does not believe that VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 provides for separate 
ratings under Codes 5260 and 5261 with respect to the left 
knee since the regulatory criteria for assigning compensable 
ratings under these two codes have not been met.  

Finally, the Board notes that there is no malunion of the 
tibia or fibula with moderate knee or ankle disability to 
warrant a 20 percent rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  The Board observes the 
veteran's December 2006 statement in which he provided that 
his daughter could hear him scream from outside the door when 
his left leg was pulled back at the August 2006 VA 
examination.  In reviewing the report of the VA examination, 
the examiner did document the fact that the veteran was 
unable to flex beyond 105 degrees because of pain.  However, 
in order to warrant the next higher rating of 20 percent, the 
pain would have to limit flexion to 30 degrees.  A higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant ratings in 
excess of the currently assigned 10 percent disability 
evaluation for the left knee.  

Given that the veteran suffered from shell fragment wounds to 
the left knee, the Board has considered the rating criteria 
for muscle injuries to the foot and leg under Diagnostic 
Codes 5310 to 5312 set forth in 38 C.F.R. § 4.73.  However, 
there is no competent medical evidence of record showing any 
residuals of muscle injury.  Thus, these Diagnostic Codes are 
not for application.  

Therefore, based on the above analysis, the Board must 
conclude that a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected residuals of shell fragment wound of the left knee 
with degenerative joint disorder.  As the preponderance of 
the evidence weighs against the claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
 
Extraschedular 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the veteran's service 
connected residuals of shell fragment wound of the left 
shoulder with degenerative joint disorder is not warranted.  
Further, a rating in excess of 10 percent for the veteran's 
service-connected degenerative joint disease of the left knee 
is not warranted.  The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


